Order entered May 5, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00053-CV

  AGL CONSTRUCTORS, A JOINT VENTURE, ARCHER WESTERN
 CONTRACTORS, LLC, GRANITE CONSTRUCTION COMPANY, AND
        THE LANE CONSTRUCTION CORP., Appellants

                                          V.

 PTG-HDR JV, PARSONS TRANSPORTATION GROUP, INC. AND HDR
                 ENGINEERING, INC., Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-05165

                                      ORDER

      This is an appeal from a fourteen-day bench trial with a 234-volume

reporter’s record. At appellants’ request, the trial court filed findings of fact and

conclusions of law. Appellants timely filed a request for additional findings and

conclusions, but the trial court did not respond to the request.

      Asserting the findings and conclusions filed by the trial court do “little more

than repeat the relief awarded in the final judgment[]” and are preventing proper
briefing of the issues on appeal, appellants have filed a motion to abate the appeal

with instructions to the trial court to file adequate findings of fact and conclusions

of law. Having reviewed the motion, along with appellees’ response in opposition

and appellants’ reply, we GRANT the motion TO THE EXTENT THAT we

ORDER the trial court to file any additional or amended findings and conclusions

that are appropriate no later than June 3, 2020. See TEX. R. CIV. P. 298. If the

trial court determines additional or amended findings and conclusions are not

appropriate, the trial court shall state so in writing. The additional or amended

findings and conclusions or requested verification shall be filed in a supplemental

clerk’s record no later than June 8, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Craig Smith, Presiding Judge of the 192nd Judicial District Court;

Dallas County District Clerk Felicia Pitre; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal will be reinstated, and a new deadline for appellants’

opening brief to be filed will be set, no later than June 15, 2020.




                                               /s/   BILL WHITEHILL
                                                     JUSTICE